SiebeckeR, J.
The power to issue mandatory injunctions is recognized as an appropriate function of courts of equity. In In re Lennon, 166 U. S. 548, 17 Sup. Ct. 658, the court, speaking of a preliminary injunction which was assailed as unwarranted because it was mandatory in its character, states:
“Perhaps, to a certain extent, the injunction may be termed mandatory, although its object was to continue the existing •state of things and to prevent an arbitrary breaking off of the •current business connection between the roads. But it was clearly not beyond the power of a court of equity, which is not ■always limited to the restraint of a contemplated or threatened action, but may even require affirmative action, where the circumstances of tire case demand it.” See, also, Bispham, Principles of Equity, § 400; Pom. Eq. Jur. § 1359, note.
Sec. 2774, Stats. (1898), contemplates the issuance of temporary injunctional orders in all cases where it appears that a party’s rights cannot be effectually vindicated unless the opposing party be restrained from so acting or proceéding in such a way as will clearly tend to defeat the object of the suit. Bartlett v. L. Bartlett & Son Co. 116 Wis. 450, 93 N. W. 473. See cases cited.
The question arises: Does the record now before us disclose a case wherein this power should be applied to protect the plaintiff in its rights? The facts of the case are practically without dispute. In so far as the rights of the parties are properly within the jurisdiction of a civil court, there is no •dispute in the facts respecting the defendants’ status as corporate officers of the congregation. It is conceded that their election as members of the boafd of directors in January, 1909, was not approved by the archbishop as provided by the by-laws of the corporation; that the majority of the directors at a regular meeting removed them from office; and that the vacancies thus created were filled by the appointment of others *212from the lay membership of the practical communicants of the church. If the action of the board of directors in these respects, authorized by the articles of incorporation and the by-laws, was lawful, then on the application for preliminary injunctions the rights of the respective parties to the controversy were as completely before the court as they would be at any stage of the trial and final judgment. ' ■
It is argued that the order issued is mandatory in its terms- and operates to disturb the status quo of the controversy, in that it directs defendants forthwith to surrender and deliver-up to the pei’sons selected by the directors as their successors-in office the books, money, papers, and all other articles belonging to the congregation and now in their possession; and in that it restrains them from further control over them and from exercising any of the functions or performing any of the duties of the offices of directors and of secretary and treasurer of the corporation; and in that this order in effect determines the whole controversy, which should only be adjudicated in the final judgment in the action. The propriety of this preliminary order depends upon the rights of the parties under the exigencies of the situation presented to the court. The-inquiry first in order pertains to- the right of the defendants to continue in office under the facts and circumstances shown. It is contended that their rights to hold the offices cannot be-determined in this preliminary proceeding, but must be held in abeyance until final judgment is awarded. As stated, the facts admitted by the defendants present at this stage of the case the question of their right to continue in office, and constitute the basis for an adjudication of this preliminary question as well as that for final judgment. There is no circumstance in the case to furnish a ground for preventing the court from fully determining the questions involved or which demands postponement of their consideration for the protection of the rights of the parties. It clearly appears that if the defendants are not entitled to- hold the offices to which they claim *213title, but continue to bold them during the pendency of tbe action, the plaintiff will be well nigh deprived of substantial re•dress, for the plaintiff’s principal object in this action is to obtain possession of the corporate offices and to control the administration of the affairs 'of the congregation by the persons ■selected for the purpose.
The primary question, therefore, is: Does the record show that a trial must be had to ascertain the facts and cireum-■stanees establishing the right of the plaintiff to the possession of the books and other articles of the congregation ? There is no dispute that the archbishop did'not approve, as required by the by-laws, the defendants’ selection in 1909 as the lay inem-bers of the board of directors by the members of the congregation, and that the board of directors by a majority vote removed them from the offices and selected two qualified lay members to fill the vacancies thus created in the offices. If the archbishop and the board of directors possessed authority to act for the corporation in these respects, it is obvious that the defendants had no right to continue in office and in control of tire affairs of the congregation, and that the court prop■erly granted the preliminary relief to prevent a continuance -of the wrongdoing of the defendants which would defeat the object of the suit.
It is averred that the terms of the statutes granting authority to Roman Catholic congregations to incorporate confers no power to prescribe by-laws providing that the archbishop must approve the selection by the members of the congregation ■of the lay members of the board of directors to entitle them to hold the office, and providing that a majority of the members of the board of directors may remove such members from •office if such majority deem it necessary for the best interests of the corporation. The statutes on this subject are embraced 'in secs. 2001 — 10 to 2001 — 17, Stats. (1898). Sec. 2001 — 12 provides that the two laymen selected under see. 2001 — 10 •as trustees “shall be and remain members of said corporation *214for the term of two years and -until tbeir successors, who in all cases shall be laymen, are chosen or selected as provided by the by-laws.” Under sec. 2001 — 15 “the directors, by unanimous vote, may adopt such by-laws, not contrary to the-constitution and laws of this state, the statutes of the diocese and the discipline of the Roman Catholic church, as may be deemed necessary for the proper government of such corporation and the management and business thereof or the temporal affairs of such congregation which-may become connected, therewith or attached thereto.” These provisions manifestly make" the two laymen, first chosen under sec. 2001 — 10 from, among the members of the corporation, the lay trustees for the-first two years of the corporation and until their successors-, are chosen or selected as provided by the by-la,ws. The bylaws of the plaintiff concededly require that the lay members, selected for trastees shall be .voted for by the members of the-congregation and approved by the archbishop, and that if a-vacancy occurs in the board of directors the vacancy may be-filled by the remaining members of the board. We find nothing in the law forbidding this mode of selecting the lay members of tire board of trustees and of filling vacancies in the-office of trustee. The statute grants authority that the selection of such laymen as trustees shall be “as provided by the-by-laws.” The by-laws in question are within the authority there granted and are binding on the members o-f the congregation. The result is that the defendants were removed from office in the manner prescribed by the by-laws and have no right or authority to exercise the functions of the offices of trustees and secretary and treasurer. Up to the time of the-injunctional order they wrongfully withheld from their successors the custody and control of such books, papers, moneys, and other articles as were in their possession, and they thereby wrongfully interfered with the administration of these respective offices and the properties and temporalities of the-church.
*215It is contended that the law authorizing the incorporation of the congregations of the Noman Catholic church is not valid legislation because it contravenes the provisions of the state constitution prohibiting the legislature “from enacting any special or private laws . . - for granting corporate powers or privileges, except to cities” (Const, art. IV, sec. 31), and that' such legislation is violative of the rule providing for the equal protection of the laws. The statutes embraced in ch. 91, Stats. (1898) (secs. 1990 to 2001 — 20), authorize the incorporation of religious societies. It is manifest from the contents of the chapter that the legislature, mindful of the constitutional provisions guaranteeing, freedom of worship and liberty of conscience (Const, art. I, sec. 18), provided a means by which the various religious societies might become incorporated for the administration of the temporal affairs connected with their ecclesiastic organization. The statute authorizes the incorporation of voluntary religious associations for the support of a place of worship and the maintenance of a ministry in conformity to their religious establishment and their modes of worship, and recognizes that all who unite themselves with such a body consent to be governed by the laws and regulations of the associations. The appellants claim that the law operates to grant special corporate privileges and powers, in that permission is given to different religious associations to administer their ecclesiastical affairs pursuant to their peculiar systems of government and organization. ' The statute does no more than to take cognizance of the fact that there are voluntary associations with different systems of government to which the members thereof voluntarily consent. The law therefore refrains from imposing any restrictions on the right of the members to frame any form of organization and to adopt any form of government for the conduct of its members and the administration of its affairs not repugnant to the constitution and the laws of the state. This accords with the constitutional guaranties establishing freedom of worship and *216liberty of conscience. Tbe provisions of eb. 91, Stats. (1898), gTant no special corporate powers or privileges forbidden by tbe constitution, and it does not deny to persons tbe equal protection of tbe laws. Tbe law operates generally and equally throughout tbe state on all citizens who consent to unite themselves with any of tbe different voluntary religious organizations.
Tbe point is made that tbe court erred in allowing respondent to file an undertaking conditioned to abide and perform any final judgment that should be rendered in favor of tbe appellants. Sec. 3061, Stats. (1898), clearly gives tbe trial court power to authorize tbe respondent to- file such an undertaking upon tbe making of tbe orders in question, and we perceive no error in the action.
Tbe orders appealed from were properly made in both cases and must be upheld.
By the Gourt. — It is so ordered.